Case 3:21-cv-01614-B Document 63-3 Filed 09/09/21   Page 1 of 3 PageID 1151




                         Exhibit B




                                                                    App. 04
Case 3:21-cv-01614-B Document 63-3 Filed 09/09/21   Page 2 of 3 PageID 1152




                                                                    App. 05
Case 3:21-cv-01614-B Document 63-3 Filed 09/09/21   Page 3 of 3 PageID 1153




                                                                    App. 06
